Remarks
Claims 113-127 and 142 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2021 have been fully considered but they are not persuasive.
Applicant alleges that the previous office action is incomplete, noting an argument allegedly alleging “Hellstrom fails to disclose all features of Claim 113, as Hellstrom is merely concerned with a deep web mining tool to extract and exploit structured and unstructured content and metadata from web sites and documents, and is silent with regard to profile characterization of dark web surfers engaged with dark web content as Claim 113 requires.”  To the contrary, despite Applicant’s belief that claim 113 somehow requires “profile characterization of dark web surfers engaged with dark web content”, this is not required.  Indeed, the profile characterization portion of claim 113 previously read “analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured to determine and store in a knowledge database at least one profile characterization of at least one surfer engaged with content of the plurality of web pages”.  This is not a “dark web surfer” nor is this 
Moreover, Applicant’s argument was simply a general allegation that “Hellstorm [sic] is silent with regard to profile characterization of dark web surfers engaged with dark web content as Claim 113 requires.”  There was no actual argument here, but rather, Applicant simply provided a general allegation with no supporting argument.  
Furthermore, Applicant was arguing a 103 rejection in which a reference to Beauchesne was the primary reference.  Indeed, in Applicant’s allegations regarding Hellstrom, Applicant alleged “The secondary reference of Hellstorm [sic] is inoperative in remedying the deficiencies of Beauchesne in disclosing all features of Claim 113.”  Clearly, Applicant was arguing a completely different 103 rejection.  
With respect to what is actually found in claim 113, Hellstrom discloses analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured for employing machine learning to determine at least one profile characterization of at least one surfer engaged with content of the plurality of web pages and storing thereof in a knowledge database in Hellstrom’s disclosure of analyzing the results, web pages, links, URLs, etc., and storing results, web pages, links, URLs, etc., refining search queries, iterating the above, and the like, for example.  This is clearly at least one profile characterization and Applicant has failed to even attempt to argue why Applicant believes this is not the case.  

Applicant alleges “not only has the Office Action failed to present one or more of the above-listed rationales, the Office Action has failed to present any type of rationale.  In particular, the rejection lacks a clear articulation of the reasons why these features would allegedly have been obvious and, therefore, the rejection cannot be supported per the requirements set forth by the United States Supreme Court in the KSR decision.”  To the contrary, the rejection provided the clear motivational statement that “It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the target profiling techniques of Amsterdamski into the deep web mining system of Hellstrom in order to allow the system to mine target user information, to provide for mining of additional sources of information, improve the likelihood of discovering information related to a particular search, and/or to improve accuracy of mining.”  Therefore, the rationale was perfectly clear.  Indeed, it is also perfectly clear that Applicant is arguing just to argue here, since Applicant erroneously alleges “the Office Action has failed to present any type of rationale” but a rationale is clearly The Examiner respectfully requests that Applicant refrain from providing false statements.   
Applicant alleges that the provided rationale is a conclusory statement and alleges “without explaining whatsoever how the target profiling techniques of Amsterdamski, which are idiosyncratic to its specific purpose of assembling information on a particular individual from data networks, such as an initial/expanded social circle and/or the like (see, for example, Amsterdamski in abstract; par. [0005]-[0017] and [0026]-[0058]), can be harnessed by the deep web mining system of Hellstrom to achieve any of the alleged goals contemplated in the Office Action.  In fact, it appears that what is actually suggested by this line of argumentation is that the teaching of target profiling by Amsterdamski can be modified by the teaching of deep web mining of Hellstrom so as to allegedly expand information sources.  However, this would be at odds and redundant in view of the disclosure of Amsterdamski, which provides holistic approach already accounting for deep web mined information (see, for example, Amsterdamski in par. [0042]).”  First, Applicant’s conclusory statement that the rationale is a conclusory statement is conclusory and needs no response.  However, it is noted that the provided motivational statement(s) are clearly provided and find basis within the cited portions of the combination.  As explained below, the combination fits together well and one of ordinary skill in the art would have been motivated to make such a combination.  Moreover, Applicant is arguing the wrong combination here.  Applicant appears to believe that the combination is Amsterdamski in view of Hellstrom, which is evidenced by Applicant’s belief that “In fact, it appears that what is actually suggested by this line of argumentation is that the teaching of target profiling by Amsterdamski can 
Regarding Claim 113,
Hellstrom discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:
Obtaining data of dark web content of a plurality of web pages and sites scanned and collected using a plurality of hidden URLs stored in a 
Extracting from the data and storing in a structural database a plurality of structural parameters (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; storing local copies, parameters, etc., for example);
Analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured to determine and store in a knowledge databased at least one profile characterization of at least one surfer engaged with content of the plurality of web pages (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; analyzing the results, web pages, links, URLs, etc., and storing results, web pages, links, URLs, etc., refining search queries, iterating the above, and the like, for example);
Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for 
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; determining relevant results, pages with highest word counts, ranking based on word/phrase frequencies, proximity weighting, results provided as in figure 14 or the like, results from a search engine already being prioritized based on relevance, or the like, as examples); and
Providing an output of the one or more results according to the prioritization (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; displaying results or the like, for example).  
Amsterdamski also discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:
Obtaining data of dark web content of a plurality of web pages and sites scanned and collected using a plurality of hidden URLs stored in a repository responsive to extraction thereof from at least one of the plurality of web pages, classification and filtering of unwanted or unnecessary URLs (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; following leads, 
Extracting from the data and storing in a structural database a plurality of structural parameters (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; extract data from the above, for example);
Analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured to determine and store in a knowledge databased at least one profile characterization of at least one surfer engaged with content of the plurality of web pages (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; analyze the above to find further relationships, targets, friends, nicknames, associated accounts, associated webpages, etc., as examples);
Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures);
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined 
Providing an output of the one or more results according to the prioritization (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; outputs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the target profiling techniques of Amsterdamski into the deep web mining system of Hellstrom in order to allow the system to mine target user information, to provide for mining of additional sources of information, improve the likelihood of discovering information related to a particular search, and/or to improve accuracy of mining.  
This clearly explains how the target profiling techniques of Amsterdamski are being incorporated into the deep web mining system of Hellstrom.  Since Applicant only bases this argument on Applicant’s erroneous interpretation of “the teaching of target profiling by Amsterdamski can be modified by the teaching of deep web mining of Hellstrom so as to allegedly expand information sources”, no further response is necessary or possible.  
Applicant then “respectfully submitted that the rejection is improper and must be withdrawn.  Further, because the Office Action failed to establish a prima facie case of obviousness, any rejection in a subsequent Office Action providing adequate 
Applicant alleges that “Amsterdamski does not qualify as analogous art”, appears to copy in portions of the instant application’s specification, and alleges “In contrast, the cited reference of Amsterdamski relates to target profiling using social network analysis and is merely concerned with solving the problem of assembling information from data networks on an individual whose identity being already know in and of itself, so as to reveal indirect, network-mediated relationships with other individuals and groups, i.e. initial and expanded social circles of the person of interest.  See, for example, Amsterdamski in abstract, par. [005]-[0017] and [0026]-[0058].”  Applicant then alleges “It therefore follows that the cited reference of Amsterdamski is neither in the same field of endeavor as the claimed subject matter nor is it reasonably pertinent to the problem to be solved, thus it cannot qualify as analogous art and be applied in an obviousness rejection.”  This is quite an odd argument, since Applicant has already admitted, in this response, that Amsterdamski “provides holistic approach already accounting for deep web mined information (see, for example, Amsterdamski in par. [0042]).”  Indeed, Applicant has already admitted that Amsterdamski accounts for deep web mined information.  Therefore, Amsterdamski is certainly analogous.  Moreover, Applicant does not show where the instant application never knows any individual’s identity.  Indeed, the claims have been amended to require that the individual has an identity that is already known (“a user reputation criterion representing a measure of 
Applicant cites the determining limitation of claim 113 and alleges “that none of the references cited of Hellstrom, Amsterdamski, and Begole, whether taken alone or in combination, teach or suggest this feature.”  Applicant fails to provide any actual argument here, however.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 
Regarding Claim 113,
Hellstrom discloses ...
...
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria comprising at least a criterion associated with dark web content of a surfer (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; determining relevant results, pages with highest word counts, ranking based on word/phrase frequencies, proximity weighting, results provided as in figure 14 or the like, results from a search engine already being prioritized based on relevance, or the like, as examples); and
...
Amsterdamski also discloses ...
...
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria comprising at least a criterion associated with dark web content of a surfer (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 
...
Smyth, however, discloses that the criterion comprises a user reputation criterion representing a measure of engagement by others with the dark web content of the surfer (Exemplary Citations: for example, Abstract, Paragraphs 28, 29, 55, 95-110, and associated figures; prioritizing search results based on user reputation scores regarding how helpful those users are for other users, for example).  ...
Therefore, despite Applicant not providing any actual argument, both Hellstrom and Amsterdamski disclose a portion of this subject matter and newly-cited Smyth also discloses a portion thereof.  Applicant’s arguments with respect to claims 113-127 and 142 have been considered but are moot in view of the new ground(s) of rejection provided below.   

Examiner’s Note
There is currently no 101 rejection based on addition of explicit devices in claim 113.  However, the instant application does not define any such devices or any components thereof.  Therefore, once these are removed in response to the below 112(a) rejections, a 101 rejection will likely be provided again.  Since the application as originally filed does not actually disclose any device performing the method of claim 113, the method must be abstract when no device performs it.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113-127 and 142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 113 has been amended to state “employing at least one crawling process connected to a network relay and to a repository in a storage device for ...”.  However, the application as originally filed does not include basis for any storage device, let alone a repository in a storage device.  Claims 114-127 and 142 are rejected at least based on their dependencies.  
Claim 113 has been amended to state “analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured for employing 
Claim 113 has been amended to state “providing via a computing device an output of the one or more results according to the prioritization”.  However, the application as originally filed does not include any computing device that provides an output of the one or more results according to the prioritization.  Claims 114-127 and 142 are rejected at least based on their dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 126 and 127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 126 recites the limitation "wherein the at least one crawling process being configured to manage an Internet Protocol address thereof...".  There is insufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 113-116 and 118-127 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (U.S. Patent Application Publication 2009/0204610) in view of Amsterdamski (U.S. Patent Application Publication 2013/0151616) and Smyth (U.S. Patent Application Publication 2011/0231383).
Regarding Claim 113,
Hellstrom discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:

Extracting from the data and storing in a structural database a plurality of structural parameters (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; storing local copies, parameters, etc., for example);
Analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured for employing machine learning to determine at least one profile characterization of at least one surfer engaged with content of the plurality of web pages and storing thereof in a knowledge database (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, 142, 145-154, and associated figures; analyzing the results, web pages, links, 
Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures);
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria comprising at least a criterion associated with dark web content of a surfer (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; determining relevant results, pages with highest word counts, ranking based on word/phrase frequencies, proximity weighting, results provided as in figure 14 or the like, results from a search engine already being prioritized based on relevance, or the like, as examples); and
Providing via a computing device an output of the one or more results according to the prioritization (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; displaying results or the like, for example);
But does not explicitly disclose that the criterion associated with dark web content of a surfer comprises a user reputation criterion 
Amsterdamski also discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:
Employing at least one crawling process connected to a network relay and to a repository in a storage device for obtaining data of dark web content of a plurality of web pages and sites scanned and collected using a plurality of hidden URLs stored in the repository responsive to extraction thereof from at least one of the plurality of web pages, classification and filtering of unwanted or unnecessary URLs (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; following leads, accessing sites, pages, social networks, posts, comments, etc., in order to find information relevant to a particular target, circle of friends, related people, or the like, as examples);
Extracting from the data and storing in a structural database a plurality of structural parameters (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; extract data from the above, for example);
Analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured for employing machine learning to determine at least one profile characterization of at 
Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures);
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria comprising at least a criterion associated with dark web content of a surfer (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; prioritize based on relationship, weights, etc., as examples); and
Providing via a computing device an output of the one or more results according to the prioritization (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; outputs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the target 
Smyth, however, discloses that the criterion comprises a user reputation criterion representing a measure of engagement by others with the dark web content of the surfer (Exemplary Citations: for example, Abstract, Paragraphs 28, 29, 55, 95-110, and associated figures; prioritizing search results based on user reputation scores regarding how helpful those users are for other users, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the search techniques of Smyth into the deep web mining system of Hellstrom as modified by Amsterdamski in order to allow users to use staks to search more efficiently, to provide users with more helpful search results based on other users’ experiences, to provide for additional mechanisms by which to rank search results, and/or to allow the system to search any number of search engines in tandem and provide results ranked by a variety of relevance scores.  
Regarding Claim 114,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Hellstrom discloses that the set of 
Amsterdamski discloses that the set of defined criteria further comprises at least one of source scoring, recency, record type scoring, search result relevance scoring, and content analysis scoring (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 115,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Hellstrom discloses that the at least one statistic comprising at least one of date in which most of comments were written, number of posts a surfer wrote for a specific search query, distribution of categories in a site, time line trending for a specific search query and top sites for a specific query (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and
Amsterdamski discloses that the at least one statistic comprising at least one of date in which most of comments were written, number of posts a surfer wrote for a specific search query, distribution of categories in a site, time line trending for a specific search query and top sites for a 
Regarding Claim 116,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Hellstrom discloses that determination of the at least one profile characterization by the knowledge deduction process comprising at least one of analyzing sentiment of comments on posts to calculate reputation evaluation, classifying posts into categories and summing posts in each category to determine fields of interest, monitoring a number of interactions between surfers and identifying groups having a number of interactions above a predetermined threshold, and analyzing activity times (Exemplary Citations: for example, 38, 43, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; times between downloading pieces of data, for example); and
Amsterdamski discloses that determination of the at least one profile characterization by the knowledge deduction process comprising at least one of analyzing sentiment of comments on posts to calculate reputation evaluation, classifying posts into categories and summing posts in each category to determine fields of interest, monitoring a number of interactions between surfers and identifying groups having a number of interactions above a predetermined threshold, and analyzing activity times (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  

Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Amsterdamski discloses that the knowledge deduction process being further configured for identifying usage of different aliases by the at least one surfer using identity matching process (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; creating unified name, finding different names, nicknames, addresses, aliases, etc., for example).  
Regarding Claim 119,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 118, in addition, Amsterdamski discloses that the identity matching process comprising at least one of locating communication information used by more than one surfer, looking for similar aliases excluding common names, locating surfers with similar activity pattern using activity times analysis, locating surfers with similar fields of interest, locating surfers who are active for a certain period and continue being active in other places or by other aliases, locating surfers who post a same content at a same time in different locations, counting most frequent words used by a surfer, and analyzing surfers’ text (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 120,

Amsterdamski discloses sending prioritized alerts according to rules defined and stored in an alert rules database responsive to the query being submitted within monitoring process scheduled with relation to at least one alert (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 121,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 120, in addition, Hellstrom discloses that the alert rules database comprising at least one rule selected from the group consisting of define wake up intervals for scheduling of each monitoring process, enable search by a key word, enable search by an activity related to a certain surfer, enable search by an activity of a certain group, enable search by a change in trend of a certain key word and enable search by a new phrase or a word that appears more than a predetermined number of 
Amsterdamski discloses that the alert rules database comprising at least one rule selected from the group consisting of define wake up intervals for scheduling of each monitoring process, enable search by a key word, enable search by an activity related to a certain surfer, enable search by an activity of a certain group, enable search by a change in trend of a certain key word and enable search by a new phrase or a word that appears more than a predetermined number of times (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 122,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Hellstrom discloses providing case management interface configured to enable a user to create a case file in order to manage a research or an investigation (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and
Amsterdamski discloses providing case management interface configured to enable a user to create a case file in order to manage a research or an investigation (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  

Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 122, in addition, Amsterdamski discloses providing recommendation on adding relevant surfers and/or posts to the case file (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; leads, social circles, suggestions, etc., as examples).  
Regarding Claim 124,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 123, in addition, Amsterdamski disclose that the recommendation being provided according to at least one of building a connection map of existing surfers in the case file, analyzing connections in the connection map and recommending adding surfers that have a strong connection with existing surfers in the case file, identity matching based similar surfers, surfers that published posts collected in the case file, surfers that are mentioned in existing posts’ content, surfers having similar fields of interest, and posts that have a strong contextual matching comprising at least one of same classification, same time in a time range of posts in the case file and posts having a words matching up to a certain threshold (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 125,

Amsterdamski discloses providing analytical dashboard to enable view of data analysis comprising at least one of categories, number of posts by dates, search results, an option to create an alert from a search, a total number of search results, surfer details, surfer activity analysis, surfer number of posts by dates, surfer categories and surfer connection map (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 126,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 113, in addition, Hellstrom discloses that the at least one crawling process being configured to manage an IP address thereof by at least one of hiding the IP address and changing the IP address, progress from one web page to another using extracted links found in each web page, classify web pages extracted and control operation timing and pace 
Amsterdamski discloses that the at least one crawling process being configured to manage an IP address thereof by at least one of hiding the IP address and changing the IP address, progress from one web page to another using extracted links found in each web page, classify web pages extracted and control operation timing and pace of data collection (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 127,
Hellstrom as modified by Amsterdamski and Smyth discloses the method of claim 126, in addition, Hellstrom discloses that the at least one crawling process being further configured to optimize scanning pace versus secrecy thereof (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, 138, and associated figures; throttling search, for example); and
Amsterdamski discloses that the at least one crawling process being further configured to optimize scanning pace versus secrecy thereof (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Amsterdamski, Smyth, and Begole (U.S. Patent 7,974,849).  

Hellstrom as modified by Amsterdamski and Smyth does not appear to explicitly disclose that analyzing activity times comprising calculating a temporal data distribution within a time frame, storing time frame which includes most data, and storing an average and a standard deviation of the temporal data distribution.  
Begole, however, discloses that analyzing activity times comprising calculating a temporal data distribution within a time frame, storing time frame which includes most data, and storing an average and a standard deviation of the temporal data distribution (Exemplary Citations: for example, Figures 3, 17-22, and associated written description, Column 3, line 53 to Column 4, line 46; Column 32, lines 3-21, and associated figures; temporal distribution in time frames with averages and standard deviations, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the temporal pattern detection techniques of Begole into the deep web mining system of Hellstrom as modified by Amsterdamski and Smyth in order to provide for additional means by which to detect patterns, to ensure that patterns are relevant based on times, to use standard mechanisms to determine relevance, and/or to increase extensibility of the system.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432